Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered January 9, 1997, which, in an action for personal injuries brought by a building employee against the building’s managing agent, denied the agent’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
In view of the provision in the management agreement between the building and the agent requiring the latter to perform “routine supervision” of the former’s service employees, we reject the agent’s argument that, as a matter of law, it owed no duty of care to plaintiff (see, Eaves Brooks Costume Co. v Y.B.H. Realty Corp., 76 NY2d 220, 226). We also see a need for further disclosure as to how the agent’s routine supervisory duties were practically construed, particularly in relation to work assignments like that which allegedly put plaintiff at risk of coming into contact with an uninsulated steam pipe. The foregoing should not be understood as a limitation of issues of fact.
Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.